Exhibit 10.3

 

MERCHANTS BANCORP

2017 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD TERMS

 

The Participant specified below has been granted this Restricted Stock Unit
Award (“Award”) by Merchants Bancorp, an Indiana corporation (the “Company”),
under the terms of the Merchants Bancorp 2017 Equity Incentive Plan (the
“Plan”).  The Award shall be subject to the Plan as well as the following terms
and conditions (the “Award Agreement”):

 

Section 1.                                          Award.  In accordance with
the Plan, the Company hereby grants to the Participant this Award of Restricted
Stock Units (each, an “RSU”) where each RSU represents the right to receive one
share of the Company’s common stock (the “Stock”)  in the future as set forth in
Section 2. This Award is in all respects limited and conditioned as provided
herein.

 

Section 2.                                          Terms of Restricted Stock
Award.  The following words and phrases relating to the grant of the Award shall
have the following meanings:

 

(a)                                           The “Participant” is
[                 ].

 

(b)                                           The “Grant Date” is
[                 ].

 

(c)                                            The number of “RSUs” is
[                 ].

 

Except where the context clearly implies to the contrary, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Plan.

 

Section 3.                                          Restricted Period.  This
Award Agreement evidences the Company’s grant to the Participant as of the Grant
Date, on the terms and conditions described in this Award Agreement and in the
Plan, a number of RSUs, each of which represents the right of the Participant to
receive a share of Stock free of restrictions once the Restricted Period ends.

 

(a)                                           Subject to the limitations of this
Award Agreement and the requirement that each award under the Plan have a
minimum vesting period of at least one year, the “Restricted Period” for each
installment of such RSUs (“Installment”) shall begin on the Grant Date and end
as described in the following schedule (but only if the Participant has not had
a Termination of Service before the end of the Restricted Period):

 

Installment

 

Restricted Period Will End On:

 

 

 

 

 

 

 

 

 

 

(b)                                           Notwithstanding the foregoing
provisions of this Section 3, subject to any applicable forfeiture or expiration
provisions of the Plan or this Award Agreement, the

 

--------------------------------------------------------------------------------


 

Restricted Period for the RSUs shall cease immediately, and the RSUs shall
become immediately and fully vested, upon a Change in Control, but only if
(i) the Plan and this Award Agreement are not the obligations of the
entity—whether the Company, a successor thereto or an assignee thereof—that
conducts following a Change in Control substantially all of the business
conducted by the Company and its Subsidiaries immediately prior to such Change
in Control, or (ii) the Plan and this Award Agreement are the obligations of the
entity—whether the Company, a successor thereto or an assignee thereof—that
conducts following a Change in Control substantially all of the business
conducted by the Company and its Subsidiaries immediately prior to such Change
in Control and the Participant incurs a Termination of Service without Cause
following such Change in Control.

 

(c)                                            In the event the Participant’s
Termination of Service, other than as provided in subsection (b) above, occurs
prior to the expiration of one or more Restricted Periods, the Participant shall
forfeit all rights, title and interest in and to any Installment(s) of RSUs
still subject to a Restricted Period as of the Participant’s Termination of
Service date.

 

Section 4.                                          Settlement of Units. 
Delivery of Stock or other amounts under this Award Agreement and the Plan shall
be subject to the following:

 

(a)                                           Delivery of Stock.  As soon as
administratively practicable following the end of a Restricted Period or upon
immediate vesting as described in Section 3, the Company shall deliver to the
Participant one share of Stock free and clear of any restrictions in settlement
of each of the vested RSUs.

 

(b)                                           Compliance with Applicable Laws. 
Notwithstanding any other provision of this Award Agreement or the Plan, the
Company shall have no obligation to deliver any Stock or make any other
distribution of benefits under this Award Agreement or the Plan unless such
delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

(c)                                            Certificates.  To the extent that
this Award Agreement and the Plan provide for the issuance of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.

 

Section 5.                                          Withholding.  All deliveries
of shares of Stock pursuant to this Award Agreement shall be subject to
withholding of all applicable taxes.  The Company shall have the right to
require the Participant (or if applicable, permitted assigns, heirs or
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any shares of Stock
under this Award Agreement.  At the election of the Participant, subject to the
rules and limitations as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Stock which the
Participant already owns, or to which Participant is otherwise entitled under
the Plan.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                          Non-Transferability of
Award.  Prior to settlement, the Participant shall not sell, assign, transfer,
pledge, hypothecate, mortgage, encumber or dispose of any RSUs awarded under
this Award.

 

Section 7.                                          Dividends.  The Participant
shall not be entitled to receive a payment of additional RSUs equal in value to
any cash dividends and property distributions paid with respect to the RSUs
(other than dividends or distributions of securities of the Company which may be
issued with respect to its shares by virtue of any stock split, combination,
stock dividend or recapitalization — to the extent covered in Section 4.3 of the
Plan) that become payable during the Restricted Period (“Dividend Equivalents”);
provided, however, that no Dividend Equivalents shall be payable to or for the
benefit of the Participant with respect to record dates for such dividends or
distributions occurring prior to the date the RSUs have vested, or with respect
to record dates for such dividends or distributions occurring on or after the
date, if any, on which the Participant has forfeited the RSUs.  Dividend
Equivalents shall be paid at such times as the Committee shall determine in its
discretion and shall be subject to the same restrictions applicable to the
underlying RSUs.

 

Section 8.                                          Voting Rights.  The
Participant shall not be a shareholder of record with respect to the RSUs during
the Restricted Period and shall have no voting rights with respect to the RSUs
during the Restricted Period.

 

Section 9.                                          Heirs and Successors.  This
Award Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, purchase of assets or otherwise, all or substantially all
of the Company’s assets and business.  If any rights of the Participant or
benefits distributable to the Participant under this Award Agreement have not
been settled or distributed, respectively, at the time of the Participant’s
death, such rights shall be settled and payable to the Designated Beneficiary,
and such benefits shall be distributed to the Designated Beneficiary, in
accordance with the provisions of this Award Agreement and the Plan.  The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form as the
Committee may require.  The designation of beneficiary form may be amended or
revoked from time to time by the Participant.  If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been payable to the Participant and
shall be payable to the legal representative of the estate of the Participant. 
If a deceased Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the settlement of
Designated Beneficiary’s rights under this Award Agreement, then any rights that
would have been payable to the Designated Beneficiary shall be payable to the
legal representative of the estate of the Designated Beneficiary.

 

Section 10.                                   Administration.  The authority to
manage and control the operation and administration of this Award Agreement and
the Plan shall be vested in the Committee, and the Committee shall have all
powers with respect to this Award Agreement as it has with respect to the Plan.
Any interpretation of this Award Agreement or the Plan by the Committee and any
decision made by it with respect to this Award Agreement or the Plan are final
and binding on all persons.

 

3

--------------------------------------------------------------------------------


 

Section 11.                                   Plan Governs.  Notwithstanding
anything in this Award Agreement to the contrary, this Award Agreement shall be
subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Company; and this Award
Agreement are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan. 
Notwithstanding anything in this Award Agreement to the contrary, in the event
of any discrepancies between the corporate records and this Award Agreement, the
corporate records shall control.

 

Section 12.                                   Not an Employment Contract.  The
Award will not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

 

Section 13.                                   No Rights As Shareholder.  The
Participant shall not have any rights of a shareholder with respect to the RSUs,
until the Stock has been duly issued and delivered to the Participant as
provided herein.

 

Section 14.                                   Amendment.  This Award Agreement
may be amended in accordance with the provisions of the Plan, and may otherwise
be amended by written agreement of the Participant and the Company without the
consent of any other person.

 

Section 15.                                   Governing Law.  This Award
Agreement, the Plan, and all actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the State of Indiana
without reference to principles of conflict of laws, except as superseded by
applicable federal law.

 

Section 16.                                   Section 409A Amendment.  The
Committee reserves the right (including the right to delegate such right) to
unilaterally amend this Award Agreement without the consent of the Participant
in order to maintain an exclusion from the application of, or to maintain
compliance with, Code Section 409A.  Participant’s acceptance of this Award
Agreement constitutes acknowledgement and consent to such rights of the
Committee.

 

(Signature Page to Follow)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Award Agreement.

 

 

MERCHANTS BANCORP

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

[         ]

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------